Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

The amendments and arguments filed Apr. 29, 2022 are acknowledged and have been fully considered.  Claims 1, 3, 4, 7-10, and 12-30 are now pending.  Claims 2, 5, 6, and 11 are cancelled; claims 1, 4, 7-10, 12, and 21 are amended; claims 4, 7, 8, 10, 12, and 14-30 are withdrawn.  Claims 1, 3, 9, and 13 are now under consideration.  

OBJECTIONS/REJECTIONS WITHDRAWN

The objection to the abstract is withdrawn in light of the amended abstract filed 4/29/22.

The objection to claim 2 is moot in light of the claim cancellation.

The rejection of claims 1, 3, and 13 under 35 U.S.C. 102(a)(1) over MALABARBA is withdrawn in light of the claim amendments.

The rejection of claims 1, 3, and 13 under 35 U.S.C. 102(a)(1) over BERNAREGGI is withdrawn in light of the claim amendments.

The rejection of claim 9 under 35 U.S.C. 102(a)(1) over MALABARBA II is withdrawn in light of the claim amendments.


OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 1, 3, and 13 under 35 U.S.C. 103(a) over MALABARBA II is maintained as discussed below.

Claim Rejections - 35 USC § 112(a) (or pre-AIA , 1st Paragraph)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 9, and 13 are rejected under 35 U.S.C. 112, first paragraph or 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The response filed 4/29/22 has introduced NEW MATTER into the claims.  Amended claim 1 recites "R1 and R2 are not both H; and when one of R1 and R2 is 
    PNG
    media_image1.png
    78
    89
    media_image1.png
    Greyscale
, the other of R1 and R2 is 
    PNG
    media_image2.png
    114
    127
    media_image2.png
    Greyscale
".  Support in the instant application is found for a specific embodiment where R1 is 
    PNG
    media_image1.png
    78
    89
    media_image1.png
    Greyscale
 and R2 is 
    PNG
    media_image2.png
    114
    127
    media_image2.png
    Greyscale
 (i.e., compound 27; see p. 16 of the pre-grant publication).  However, written description support is lacking for the broader genus of compounds, including where R1 is 
    PNG
    media_image2.png
    114
    127
    media_image2.png
    Greyscale
, and R2 is 
    PNG
    media_image1.png
    78
    89
    media_image1.png
    Greyscale
, as is instantly claimed (note that claim 12, pointed to by applicants for support, does not allow for R1 to be 
    PNG
    media_image2.png
    114
    127
    media_image2.png
    Greyscale
 and does not allow for R2 to be 
    PNG
    media_image1.png
    78
    89
    media_image1.png
    Greyscale
.  Similarly, applicants provide no examples of compounds having R1 = 
    PNG
    media_image2.png
    114
    127
    media_image2.png
    Greyscale
, and R2 = 
    PNG
    media_image1.png
    78
    89
    media_image1.png
    Greyscale
.  Further, the application provides no support for requiring one of R1 and R2 to be a particular glucosaminyl group based on the identity of the other group.  If anything, the table on pgs. 12-16 of the published application shows that the specification contemplates predominantly compounds where one of R1 and R2 is H when one is a glucosaminyl group.  In fact, only one single compound (compound 27) is shown in the table having a glucosaminyl group at both positions R1 and R2, and this compound does not allow for R1 = 
    PNG
    media_image2.png
    114
    127
    media_image2.png
    Greyscale
, and R2 = 
    PNG
    media_image1.png
    78
    89
    media_image1.png
    Greyscale
.  Instead, these groups are reversed.  Thus, to the extent that the instant application provides guidance, one would be led away from compounds having an N-acyl-glucosaminyl group at both R1 and R2, and if one did consider making a compound having an N-acyl-glucosaminyl group at both positions, one would not reverse these to give R1 = 
    PNG
    media_image2.png
    114
    127
    media_image2.png
    Greyscale
, and R2 = 
    PNG
    media_image1.png
    78
    89
    media_image1.png
    Greyscale
.  In the absence of proper support for compounds having R1 = 
    PNG
    media_image2.png
    114
    127
    media_image2.png
    Greyscale
, and R2 = 
    PNG
    media_image1.png
    78
    89
    media_image1.png
    Greyscale
, the recitation, "R1 and R2 are not both H; and when one of R1 and R2 is 
    PNG
    media_image1.png
    78
    89
    media_image1.png
    Greyscale
, the other of R1 and R2 is 
    PNG
    media_image2.png
    114
    127
    media_image2.png
    Greyscale
" in claim 1 is new matter and must be removed from the claims.  
Instant claims 1, 3, 9, and 13 now recite limitations that were not clearly disclosed in the specification as filed and that change the scope of the instant disclosure as filed.  Such limitations recited in amended claims 1, 3, 9, and 13, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicant is required to provide sufficient written support for the limitations recited in present claims 1, 3, 9, and 13 in the specification or claims, as-filed, or remove these limitations from the claims in response to this Office Action.  

Claim Rejections - 35 USC § 112(d) or (pre-AIA ) 35 USC § 112 (4th Par.)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 1 requires that when one of R1 and R2 is 
    PNG
    media_image1.png
    78
    89
    media_image1.png
    Greyscale
, the other of R1 and R2 is 
    PNG
    media_image2.png
    114
    127
    media_image2.png
    Greyscale
.  However, claim 9 allows for R1 to be 
    PNG
    media_image1.png
    78
    89
    media_image1.png
    Greyscale
and R2 to be H.  Thus, claim 9 encompasses compounds that do not appear to be allowed by claim 1.  Therefore, the scope of both claims 1 and 9 is unclear.  Applicant is required to cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
See also MPEP §  608.01(n),  “Infringement Test” for dependent claims.  The test for a proper dependent claim is whether the dependent claim includes every limitation of the parent claim. The test is not whether the claims differ in scope.  A proper dependent claim shall not conceivably be infringed by anything which would not also infringe the basic claim.  
See also Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112; Federal Register 76(27), Feb. 9, 2011.

Claim Rejections - 35 USC § 102 (New)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1, 3, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MALABARBA II (EP 0276740; Pub. Mar. 8, 1988).
Please note the 112(d) rejection over claim 9 above.  This rejection is made pending applicants' clarification of this issue.  
Malabarba II discloses teicoplanin compounds where the N at position 15 (corresponding to instant R3 is mono- or di-alkylated (title; abstract).  Malabarba II teaches teicoplanins that read on the compounds encompassed by the instant claims.  For example, Malabarba II exemplifies a compound where B (corresponding to instant R1) is N-acetyl-glucosaminyl; A (corresponding to instant R2) is H; R1 and R2 (corresponding to Ra and Rb of instant R3) are both CH3; and M (corresponding to instant R4) is H or mannopyranosyl (Table I; compound 6; claims 1-6).  

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1, 3, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over MALABARBA II (EP 0276740; Pub. Mar. 8, 1988).  
This rejection is made in the interest of compact prosecution to the extent that Malabarba II teaches compounds that are obvious variants of the species searched in this case.  
Malabarba II discloses teicoplanin compounds where the N at position 15 (corresponding to instant R3) is mono- or di-alkylated (title; abstract).  Malabarba II teaches teicoplanins that read on the compounds encompassed by the instant claims.  For example, Malabarba II discloses teicoplanins where B (corresponding to instant R1) is H; A (corresponding to instant R2) is N-acyl-glucosaminyl (where acyl = C10-C11 alkyl as defined by Malabarba II (p. 3, lines 35-40); R1 and R2 (corresponding to instant R3 (instant Ra and Rb) are H or C1-C12 alkyl); and M (corresponding to instant R4) is H (pgs. 2-4, 6; Table I; claims 1-6).  
Thus, Malabarba II discloses compounds meeting all the requirements of the instant claims, in which neither instant R1 nor R2 is 
    PNG
    media_image3.png
    83
    90
    media_image3.png
    Greyscale
  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that it is not obvious to modify teicoplanin, even in light of the teachings of Malabarba II (response, pgs. 17-19).  Applicants base this argument on the well-known premise that different chemical substituents can have different properties/activities (response, p. 18).  
This argument is not persuasive.  The fact that different chemical substituents can have different properties/activities is precisely why one of skill in the art makes changes to a chemical structure.  By doing so, an artisan seeks to obtain compounds with different, potentially improved properties/activities/selectivities.  Moreover, making compounds within the disclosure of Malabarba II is obvious, not inventive.  Applicants admit that Malabarba II may prompt an artisan to modify teicoplanin with H, N-acetyl-glucosaminyl, and/or N-acyl-glucosaminyl.  Compounds falling within the scope of claims 1, 3, and 13 are met by these substituents.  No other substitution (e.g., by –OH, –NH2, –NH3+, etc.) is required by these claims.  

Summary/Conclusion
Claims 1, 3, 9, and 13 are rejected; claims 2, 5, 6, and 11 are cancelled.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658